Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 12 and 16
Cancelled: None
Added: None
Therefore, claims 1-19 are currently pending in the instant application.

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. The office has to respectfully disagree with an argument that Akita does not disclose “setup data”. Akita discloses controlling Sdata to have a constant value for a period of time when the bit rate changes (Para. 0029). This is interpreted to read on the limitation “setup data”. Further, the office has to respectfully disagree with an argument that Akita does not disclose the limitation “the level of the clock signal is maintained”. Akita discloses transmitting training start request signal” and the “training completion signal” as acknowledged by the applicant. During other times, Akita must supply ground/common pulse to the training circuitry. Therefore, the ground/common signal supplied after the training start signal until the training completion signal is interpreted to read on the limitation “the level of the clock signal is maintained”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Akita et al. (US 2010/0266080 A1, hereinafter “Akita”) in view of Koshisaka et al. (US 2018/0321705 A1, hereinafter “Koshisaka”). 

As to claim 12, Akita (Fig. 1) discloses a data processing device (1) comprising:
a lock monitoring circuit (23) to receive a lock signal (R2; Para. 0033, training end/start signal) from a data driving device (3) and to check a level of the lock signal (Para. 0049, 0046-0047, checking for training start signal and training end signal);
a transmitting circuit (Fig. 1 element 2) to transmit a low-speed communication clock signal (Sclock; Para. 0028, clock signal for low bit rate data) and a setup data signal (Sdata) to the data driving device (3) in a low-speed communication mode (Para. 0029, a constant value Sdata for a period of time; Fig. 2), and then, to transmit a high-speed communication clock signal to the data driving device after changing from the low-speed communication mode into a high-speed communication mode (Fig. 3 step S01; Para. 0037, 0041), wherein the setup data signal comprises data to set a circuit part for high-speed communication in the data driving device (Para. 0028-0029, when bit rate changes to higher bit rate, the control signal Snoti controls the Sdata before transmitting to receiving device 3 to start clock training for high bit rate data transmission);
. 
Akita does not explicitly disclose to transmit a high-speed communication clock signal to the data driving device after changing from the low-speed communication mode into a high-speed communication mode using a higher communication frequency than the low-speed communication mode.
However, Koshisaka teaches to transmit a high-speed communication clock signal to the data driving device after changing from the low-speed communication mode into a high-speed communication mode using a higher communication frequency than the low-speed communication mode (Figs. 3-4; Para. 0040, the frequency of data transfer is higher in the high speed mode than the low speed mode).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Koshisaka to use a higher communication frequency for a high speed mode in the device disclosed by Akita. The motivation would have been to transmit the data at high speed mode (Koshisaka; Para. 0043). 
As to claim 13, Akita discloses the data processing device of claim 12, wherein, in the high-speed
communication mode, the control circuit transmits one or more signals (Fig. 3 step S02), to make high-speed clock training repeated in the data driving device (step S04; Para. 0044, clock training process), to the data driving device using the transmitting circuit before transmitting the high-speed communication clock signal using the transmitting circuit (step S06; Para. 0044, the training data is sent after the serial data signal).

As to claim 14, Akita discloses the data processing device of claim 13, wherein, when the lock monitoring circuit confirms that the level of the lock signal is maintained at the first level from a start to an end of a transmission of the one or more signals, the control circuit transmits the high-speed communication clock signal using the transmitting circuit (Fig. 3 step S06; Para. 0044).

As to claim 15, Akita (Fig. 3) discloses the data processing device of claim 12, wherein, when the lock monitoring circuit confirms that the level of the lock signal is maintained at the first level from a time point when the level of the lock signal is changed into the first level to a time point when the transmitting circuit completes a transmission of the setup data signal (step S06, the signal is maintained at Treq during the training period), the control circuit activates the highspeed communication mode (step S07), and when the lock monitoring circuit confirms that the level of the lock signal is maintained at the first level until a predetermined amount of time has elapsed from a time point when the high-speed communication mode is activated (step S08; Para. 0044, the amount of time for training), the control circuit transmits the high-speed communication clock signal using the transmitting circuit (step S08; Para. 0028, the high-speed communication clock is transmitted until the bit rate changes again).

As to claim 16, Akita (Fig. 1) discloses a system (1) comprising:

a data driving device (3) to receive the low-speed communication clock signal to perform low-speed clock training (Fig. 3 steps S01-S02; Para. 0028), to transmit the first level of the lock signal to the data processing device when the low-speed clock training is completed (step S04; Para. 0043, Treq signal will be supplied when the bit rate changes from low bit rate. The low bit rate training would have been completed by then.), and to receive the high-speed communication clock signal to perform high-speed clock training (Para. 0032), wherein the data driving device maintains the first level of the lock signal from a reception of the setup data signal in the low-speed communication mode to a performance of the high-speed clock training (steps S04-S07; Para. 0043-0044, The training stop signal is sent when the training is stopped. The common/default signal supplied after the training start signal until the training end signal is considered as “a first level” of signal),
wherein the setup data signal comprises data to set a circuit part for a high-speed communication in the data driving device (Fig. 2; Para. 0029, when it is changing to a high bit rate). 
using a higher communication frequency than the low-speed communication mode.
However, Koshisaka teaches to activate a high-speed communication mode to transmit a high-speed communication clock signal using a higher communication frequency than the low-speed communication mode (Figs. 3-4; Para. 0040, the frequency of data transfer is higher in the high speed mode than the low speed mode).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Koshisaka to use a higher communication frequency for a high speed mode in the device disclosed by Akita. The motivation would have been to transmit the data at high speed mode (Koshisaka; Para. 0043). 

As to claim 17, Akita (Fig. 1) discloses the system of claim 16, wherein the data driving device (3) comprises a clock recovery circuit (33) and an equalizer (32) and the data processing device (2) transmits one or more of a clock recovery circuit tuning signal (Sdata) and an equalizer tuning signal (Snoti; Fig. 2;  Para. 0032, control signal Snoti is interpreted to read on equalizer signal) to the data driving device before transmitting the high-speed communication clock signal in the high-speed communication mode (Para. 0028).

As to claim 18, Akita (Fig. 1) discloses the system of claim 17, wherein the clock recovery circuit tuning signal comprises a high-speed communication clock (Sclock; Para. 0032), and the data driving device performs high-speed clock training multiple times when tuning the clock recovery circuit using the clock recovery circuit tuning signal (step S04; Para. 0044, clock training process), wherein the data driving device transmits the lock signal, fixed at the first level regardless of the multiple times of high-speed clock trainings, to the data processing device (steps S04-S07; Para. 0043-0044, The training stop 

As to claim 19, Akita (Fig. 1) discloses the system of claim 17, wherein the equalizer tuning signal comprises a high-speed communication clock (Sclock, Snoti and other signals form Sdata signal, hence the signal Sdata that is transmitted to the receiving unit includes Sclock), and the data driving device performs high-speed clock training multiple times when tuning the equalizer using the equalizer tuning signal (step S04; Para. 0044, clock training process), wherein the data driving device transmits the lock signal, fixed at the first level regardless of the multiple times of highspeed clock trainings, to the data processing device ((steps S04-S07; Para. 0043-0044, The training stop signal is sent when the training is stopped. The signal associated with the training start signal until the training end signal is considered as “a first level” of signal).

Allowable Subject Matter
Claims 1-11 are allowed.

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Matsuda et al. (US 10,074,340 B2) also discloses clock training circuit with two receivers/transceivers (Fig. 2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625